Citation Nr: 0925276	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-01 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1960 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO decision, which 
denied a claim for service connection for tinnitus.


FINDING OF FACT

The Veteran is not shown by the most probative medical 
evidence of record to have tinnitus that is etiologically 
related to a disease, injury, or event in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 
4.87 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for tinnitus, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in August 2005 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, a letter dated in March 2006 
described how appropriate disability ratings and effective 
dates were assigned.    

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was provided a VA examination in October 2005, 
which addressed his claim for service connection for 
tinnitus.  The Board notes that the examiner did not 
specifically indicate that she reviewed the claims file.  
However, the examiner did indicate that she reviewed the 
Veteran's service treatment records.  Beside this examination 
report, the Veteran's service treatment records are the only 
medical evidence of record with regard to the Veteran's claim 
for tinnitus.  The examiner also considered the Veteran's 
assertions regarding the onset of his claimed tinnitus.  
Therefore, the Board finds this examination report and 
opinion to be thorough and complete.  The Board concludes 
that this examination report and opinion are sufficient upon 
which to base a decision with regard to this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).
 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The Veteran is seeking entitlement to service connection for 
tinnitus.  Specifically, he asserts that he currently 
experiences ringing in his ears that has been present since 
1962, following exposure to loud generator noises without ear 
protection while serving in the Air Force.  See Claim, July 
2005; Informal Hearing Presentation, June 2009.

A review of the Veteran's service treatment records reveals 
no complaints, treatment, or diagnosis of tinnitus.  His DD 
214 Form reflects that he served as a radar repairman.

The Board notes that the Veteran underwent a VA examination 
in October 2005.  The examining doctor noted the Veteran's 
complaints of bilateral hearing loss since military service.  
She also noted the Veteran's report of an onset of bilateral 
tinnitus in 1962.  The Veteran reported military noise 
exposure to generator noise and denied post-military noise 
exposure.  The Veteran worked for Trans World Airlines in the 
avionics shop.  The examiner noted that the Veteran's service 
treatment record does not support an occupation associated 
with hazardous noise levels and that there was no 
documentation of tinnitus upon separation.  The examiner 
determined that, considering all of the evidence, it is not 
as likely as not that tinnitus resulted from acoustic trauma 
during military service. 

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  Currently, there is no medical evidence of record 
indicating that the Veteran had tinnitus in service and the 
only medical opinion of record has specifically indicated 
that it is not as likely as not that tinnitus resulted from 
acoustic trauma during military service.  The claims file 
contains no medical evidence to the contrary.  Thus, the 
Veteran's claim must fail.  See Hickson, supra. 

The Board notes that a layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability or recurrent 
symptoms, and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination.

In this case, however, the Veteran has already been provided 
a medical nexus examination.  A negative nexus opinion was 
rendered.  As discussed above, the Board finds this opinion 
to be adequate.  While the Court in Charles v. Principi 
described the circumstances under which a medical examination 
should be provided based on lay assertions, it gave no 
indication that service connection must be granted based on 
lay assertions or that lay assertions should be presumed to 
be more probative than adequate medical opinions.

The Board acknowledges the Veteran's contention that he has 
tinnitus as the result of his active duty.  However, no 
medical evidence has been submitted to support this 
contention.  The Veteran can attest to factual matters of 
which he had first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994). 

The Board also acknowledges the assertions in the June 2009 
Informal Hearing Presentation that hearing loss need not be 
documented at the time of separation from service in order to 
have a service-connected hearing disability and that one must 
look beyond the Veteran's Air Force specialty code when 
assessing exposure to acoustic trauma.  The Board finds no 
indication that the October 2005 VA opinion was based solely 
on a lack of documentation of a disability at separation from 
service or solely on the Veteran's specialty code.  As 
discussed above, the examiner considered the Veteran's 
service treatment records, lay assertions, and military, 
occupational, and recreational noise exposure in rendering 
her opinion. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for tinnitus must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).







ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


